NO. 07-03-0529-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JANUARY 28, 2004

______________________________


DOUBLE ACE, INC., MATTHEW POPE, 
AND ALYSSA POPE WOMACK, APPELLANTS

V.

BENNIE DALE POPE AND MICHAEL DEARDORFF, APPELLEES


_________________________________

FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

NO. 02-12-19019; HONORABLE HAROLD PHELAN, JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
ABATEMENT
	Appellants Double Ace, Inc., Matthew Pope, and Alyssa Pope Womack filed an
accelerated notice of appeal from the trial court's order granting a temporary injunction in
favor of Bennie Dale Pope.  The clerk's record, reporter's record, and appellants' brief have
been filed.  Appellees' brief was due to be filed on January 26, 2004.  Pursuant to Rule 8.1
of the Texas Rules of Appellate Procedure, on January 22, 2004, appellee Bennie Dale
Pope filed a Notice of Bankruptcy in this Court together with an authenticated copy of the
page of the bankruptcy petition showing that Double Ace, Inc. filed for bankruptcy on
December 22, 2003.  
	Pursuant to 11 U.S.C. § 362, any further action in this accelerated appeal is
automatically stayed.  See also Tex. R. App. P. 8.2.  For administrative purposes, the
appeal is removed from this Court's docket and abated.  Any documents filed subsequent
to the bankruptcy petition will remain pending until the appeal is reinstated.  As permitted
by federal law, the appeal will be reinstated upon proper showing that the bankruptcy court
has lifted or terminated the stay or upon a party's motion to sever the appeal with respect
to the bankrupt party and reinstate the appeal as to other parties.  See Tex. R. App. P.
8.3(a) & (b).
	Accordingly, the appeal is abated.
								Per Curiam

collect, and with this court's orders with respect to the filing fee.  All parties having had
more than ten days' notice that dismissal could result from appellant's continued failure to
comply with the rules and this court's orders, the appeal is dismissed. Tex. R. App. P. 5,
42.3(c).

							James T. Campbell
							         Justice